        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 1 of 57



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SIMON CAMPBELL, et al.,                      :
                                             :
                 Plaintiffs,                 : CIVIL ACTION
                                             :
                                             : NO. 18-CV-892-JD
                 v.                          :
                                             : JURY TRIAL DEMANDED
                                             :
PENNSYLVANIA SCHOOL BOARDS                   :
ASSOCIATION, et al.,                         :
                                             :
                 Defendants.                 :
                                             :

             DECLARATION OF JACOB C. COHN IN OPPOSITION
      TO DEFENDANTS’ MOTION TO SANCTION COUNSEL FOR PLAINTIFFS

       Jacob C. Cohn declares as follows:

       1.      I am co-lead counsel for Plaintiffs Simon Campbell and Pennsylvanians for Union

Reform (“PFUR”) in this action. Together with Eric Rosenberg, I am also counsel for PFUR in

the underlying state court action pending in Cumberland County, Pennsylvania (the “SLAPP

Suit”), in which Mr. Campbell is separately represented by Craig Staudenmaier, Joshua Bonn,

and Tyler Eshelman of Nauman, Smith, Shissler & Hall, LLP. I make this declaration in

opposition to Defendants’ Motion to Disqualify.

       2.      This Declaration has been reviewed by my clients who have consented to the

disclosure of the matters discussed herein solely to the extent necessary to permit me to defend

myself against Defendants’ allegations.

                                  My Professional Background

       3.      Since February 2013, I have been a partner of the Philadelphia office of San

Francisco-based Gordon & Rees Scully Mansukhani. I co-founded that office with a number of
          Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 2 of 57



other attorneys. From September 2003 through January 2013, I was a member of Cozen

O’Connor. From 1987 through September 2003, I was a summer associate, an associate, and

from February 1996 until my departure, an equity partner of Wolf, Block, Schorr and Solis-

Cohen.

         4.    I have been a member in good standing of this Court and of the Supreme Court of

the Commonwealth of Pennsylvania for approximately 30 years. I am also a member in good

standing of the bars of New Jersey, New York, the United States Supreme Court, the United

States Courts of Appeal for the First, Second, Third, Fourth, Sixth, Ninth, Tenth, Eleventh, and

Federal Circuits, as well as the United States District Courts for the Middle and Western Districts

of Pennsylvania, the Eastern, Southern and Western Districts of New York, the District of New

Jersey, the Northern District of Illinois, the Eastern District of Wisconsin, the District of the

District of Columbia, and the District of Colorado. I have also been admitted pro hac vice in

numerous other state and federal courts around the country, and currently am admitted pro hac

vice before several courts.

         5.    I have never been disciplined or sanctioned by any court or bar authority.

         6.    Since 1998, I have been rated AV by Martindale Hubble. Since 2016, I have been

listed in The Best Lawyers in America© with a distinction in Insurance Law (2016-2019). Since

2011, I have been listed in Pennsylvania Super Lawyers in the area of appellate law, and since

2016, I have been listed in Who’s Who Legal: Insurance & Reinsurance. I am also a founding

member of the Third Circuit Bar Association. A copy of my current biography from my firm’s

website is attached hereto as Ex. A.

         7.    Over the course of my career, I have devoted thousands of hours to providing pro

bono representation, mostly in litigation matters, but occasionally also in transactional matters.



                                                  2
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 3 of 57



       8.      In 2006, I received the Pennsylvania Bar Association’s Pro Bono Award, and was

honored at the AIDS Law Project of Pennsylvania’s Annual Event for my pro bono efforts on

behalf of a woman living with AIDS who had sold her life insurance policy to a Texas-based

viatical settlement company in exchange for a promise to pay her health insurance premiums for

the rest of her life. When the company determined it was no longer willing to support the costs, I

spent hundreds of hours litigating injunctive and appellate proceedings on her behalf, eventually

obtaining a monetary settlement sufficient to ensure that her future medical needs would be met.

       9.      I have always believed that litigation not only is acrimonious, but is generally an

exceedingly inefficient means of resolving disputes. I therefore strive to efficiently end, not

prolong, legal disputes. Towards this end, whenever I am brought into a dispute, I try to “triage”

the situation to understand the nature of the dispute, the parties, and their counsel with a view

towards coming up with an efficient strategy to resolve the dispute in a manner consistent with

my client’s goals.

                      My Background in Litigation Similar to This Lawsuit

       10.     Since 2008, I have been involved with two other SLAPP suits. As a result, I have

had the opportunity to observe first-hand the severe damage that such baseless lawsuits can

wreak on the livelihoods, professions and careers of their victims.

       11.     The first SLAPP suit was brought in 2008 by Correctional Care, Inc. (“CCI”), the

medical contractor of the Lackawanna County prison against Pax Christi, an international

Catholic peace and justice organization. Pax Christi started investigating the state of medical

care in the Lackawanna County Jail after a highly publicized incident in the summer of 2007,

when an inmate gave birth alone in her cell, without medical attention or even a guard to help

her. After requests for an independent investigation were ignored, Pax Christi did its own



                                                 3
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 4 of 57



evaluation, interviewing a number of current and former inmates. They reported what they

learned to the Lackawanna County Commissioners and suggested a fuller investigation. When

they received no response to their concerns, they sent their report to the press.

       12.     Although Pax Christi’s activities, speech, and petitioning activities involved

matters of public importance and were obviously protected by the First Amendment, CCI

individually sued Joseph Rogan, a retired special education teacher and member of the

Northeastern PA chapter of Pax Christi, for defamation and tortious interference with contract

seeking compensatory and punitive damages as well as attorneys’ fees. Rogan, who genuinely

feared the lawsuit could cost him his home and his retirement savings, turned to the ACLU, who

turned to Cozen O’Connor.

       13.     Working as co-counsel with Ms. Roper of the ACLU, I was personally able to

convince CCI’s counsel, attorney from Rosenn Jenkins & Greenwald, LLP, a highly respected

Scranton firm founded by the late Third Circuit Judge Max Rosenn, to drop the lawsuit

voluntarily. I did so by writing them a strong letter explaining that the lawsuit was frivolous and

that Pax Christi’s activities and speech were clearly protected by the First Amendment. I then

followed up that letter with a telephone call to the filing attorney in which I reiterated the

numerous defects in CCI’s legal claims, and explained that if CCI’s SLAPP suit were not

dropped, CCI itself could face a subsequent action for wrongful use of civil proceedings. I

invited counsel to give my client a 60-day extension to answer, move or otherwise plead, while

he researched the legal issues that I had identified, and consulted with his client. I asked that he

let me know within 30 days whether his client intended to proceed with the lawsuit. Several

weeks later, CCI voluntarily withdrew the SLAPP suit.




                                                  4
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 5 of 57



       14.     In August 2015, I received a telephone call from a respected criminal defense and

civil rights attorney in State College, Pennsylvania who has been a close personal friend of mine

since we studied abroad together at Tel Aviv University in 1984 when we both were college

juniors. My friend was calling because he and his law partner had just been sued in a SLAPP

suit by the then-sitting Centre County District Attorney, Stacy Parks Miller, and he wanted me to

defend them, which I agreed to do.

       15.     Parks Miller had sued these attorneys along with two other local criminal defense

attorneys, her former paralegal, all three county commissioners, the county solicitor, the county

records officer, a sitting common pleas court judge, and Centre County itself, alleging that they

were all part of a vast conspiracy to drive her from office.

       16.     Of particular relevance here, Parks Miller sued my clients for “abuse of process”

for making Right to Know Law (“RTKL”) requests of Centre County. Specifically, Parks Miller

was suing them for making RTKL requests for records documenting extensive text-messaging

activity between Parks Miller and other lawyers in the DA’s office, on the one hand, and certain

sitting Centre County Common Pleas Court judges during pending criminal proceedings, and

then “abusing” the information provided by the County by using that information in motions for

relief filed on behalf of one of their criminal defense clients.

       17.     Eventually, the claims against my clients were dismissed with prejudice on a Rule

12(b)(6) challenge to Parks Miller’s amended complaint by Judge Brann of the Middle District,

with that court rejecting as unsupported the notion that RTKL requests are or should be

considered to constitute “legal process” upon which a claim for the tort of abuse of process can

be founded.




                                                   5
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 6 of 57



       18.     Even though they had prevailed, Parks Miller’s SLAPP suit had succeeded in

severely damaging my clients’ criminal defense practice. I witnessed first-hand the severe

economic damage that a SLAPP suit can do, as my clients’ ability to attract criminal defense

clients dried up in the face of the SLAPP suit, and remained severely damaged as Parks Miller

pursued an unsuccessful appeal of the dismissal of her claims against them that was not resolved

until August 2017. This was on top of the substantial legal fees that my clients and the other

defendants were forced to incur in defending Parks Millers’ SLAPP suit.

      My Introduction to Simon Campbell’s Legal Issues and the SLAPP Suit Against Him

       19.     It was also through my representation of these attorneys in the Parks Miller

SLAPP suit that I first became acquainted with Simon Campbell. Mr. Campbell had heard about

the scandals at the Centre County Courthouse, and PFUR began making RTKL requests of the

District Attorneys’ office and Centre County. In addition, Mr. Campbell and PFUR started

advocating for the investigation and prosecution of Parks Miller, including creating a website

www.corruptparksmiller.com, as well as directly petitioning Centre County government

officials. These activities led to threats of a SLAPP suit against Mr. Campbell and PFUR from

Parks Miller’s SLAPP suit counsel, Bruce Castor, that never materialized, as well as the service

of threatening “spoliation” letters by Castor upon counsel for each of the defendants demanding

that they preserve communications with a number of Parks Miller’s public detractors, including

Mr. Campbell and PFUR.

       20.     As he frequently does to get his message out, Mr. Campbell cc’d or bcc’d his

emails concerning Parks Miller to people he thought might be interested in what he had to say

and/or to people whom he wanted hear what he was saying, including the parties and their

counsel in the Parks Miller SLAPP suit. In the midst of this activity, Mr. Campbell and I



                                                6
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 7 of 57



decided to meet for lunch in April 2016. Mr. Campbell explained to me that he had become a

political activist when he moved to Pennsylvania and was unable to send his three daughters to

school because of a local teacher1 strike. He started campaigning to outlaw teacher strikes, and

eventually started lobbying to abolish public unions. He also told me that he was very active in

using the RTKL to forward his and PFUR’s political agendas. He told me that he got interested

and involved in the Centre County scandals both because Parks Miller was a government official

who was attacking people for using the RTKL, and because of Parks Miller’s alleged abuses of

her power and authority as District Attorney. While I found that I had very little in common

with Mr. Campbell politically, and that he was provocative and even bombastic in his First

Amendment lobbying and petitioning activities, he certainly had none of the qualities of the

unhinged “extremist” depicted in PSBA’s SLAPP Suit complaint, and I shared his umbrage

about those people and entities, especially government actors, who abuse the legal system in an

effort to silence the constitutionally-privileged speech and petitioning of their adversaries.

       21.     Mr. Campbell first contacted me concerning the SLAPP Suit underlying this case

on July 19, 2017 after someone had provided him with PSBA’s July 17, 2017 blast email

announcing the filing of the SLAPP Suit against PFUR and him personally. Mr. Campbell had

already begun formulating his legal strategy and had reached out to the ACLU for potential legal

assistance. He also had contacted his homeowners’ insurer, but thought that PFUR, which did

not have any liability insurance, might need its own counsel.

       22.     Shortly thereafter, I began my due diligence and triage of the situation with a

view towards potentially representing Mr. Campbell and/or PFUR, possibly with the ACLU,

against the SLAPP Suit and/or in the prosecution of a civil rights action in federal court. I

obtained and reviewed the Complaint. I immediately took note that PSBA’s counsel was



                                                  7
           Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 8 of 57



Bochetto & Lentz, a firm that, for decades, has affirmatively cultivated a highly public reputation

as ruthless, no-holds-barred, “Rambo”-style litigators. They are well known in the Philadelphia

legal community and beyond as lawyers that one might hire when one wishes to maximize the

pain and expense of the litigation process itself upon one’s adversaries. As someone once said to

me years ago, they are the kind of lawyers that you would only wish upon the very worst of your

enemies.

       23.     My review of the SLAPP Suit Complaint confirmed my expectations. It was full

of vitriol, and scandalous, defamatory, and impertinent matter. Most seriously, it accused Mr.

Campbell of criminally stalking and harassing a PSBA staff member (allegations that had

nothing to do with any of the causes of action the Complaint attempted to allege). The

Complaint also was, as this Court subsequently has determined, patently frivolous as a matter of

law on all counts – which was particularly obvious to me because I had spent the past two years

briefing and arguing before the Middle District and the Third Circuit many of the same issues

(such as that RTKL requests are not legal “process” and that government petitioning and political

speech are entitled to the highest levels of First Amendment protection) in my defense of my

attorney clients in the Parks Miller SLAPP suit.

       24.     I further noted with interest that part of PSBA’s “defamation” claim was

Campbell’s and PFUR’s supposed defamation of PSBA’s “Outside General Counsel” Michael

Levin, and that part of its supposed “abuse of process” claim was the May 2017 RTKL’s request

for contracts between PSBA and Mr. Levin. This, as well as the attachment of Mr. Levin’s

vitriolic emails to Mr. Campbell as exhibits to the SLAPP Suit complaint, suggested that the

SLAPP Suit was motivated at least in part by Mr. Levin’s declared personal antipathy towards




                                                   8
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 9 of 57



Mr. Campbell. This surmise also offered a logical explanation for how a Central Pennsylvania-

based organization came to hire Bochetto & Lentz to file a SLAPP Suit in Cumberland County.

        25.     In addition to being defamatory and gratuitous, I saw the allegations that Mr.

Campbell was a stalking and harassing “creep” as an attempt to dissuade anyone, especially the

ACLU, from becoming interested in defending Mr. Campbell and PFUR. I promptly questioned

Mr. Campbell about these allegations, and he responded that he had never done and would never

do any such thing and that he had no idea what PSBA was talking about.

        26.     The same day, Mr. Campbell received and forwarded to me an overbroad

“LITIGATION HOLD NOTICE” Bochetto & Lentz’s David Heim, PSBA’s counsel of record in

the SLAPP Suit, threatening “extreme penalties against you” if Mr. Campbell did not

undertake to undertake a litigation hold of all ESI “relating in any way to the above-referenced

matter” dating all the way back to January 1, 2010 (even though the supposed tortious conduct

all occurred in the Spring of 2017). Notably, Mr. Heim emailed this letter to Mr. Campbell’s

PFUR email, but did not include a courtesy copy of the Complaint to enable Mr. Campbell even

to begin to assess what might “relate in any way” to the SLAPP Suit. Mr. Campbell and I

interpreted this letter not as a bona fide preservation letter, but as a tool for attempting to further

intimidate Mr. Campbell.

        27.     The announcement of the SLAPP Suit, and the service of the threatening

spoliation letter, succeeded in silencing PFUR. Mr. Campbell decided that, as PFUR’s president,

he could not allow uninsured PFUR to incur any further risk, so he removed all PSBA-related

content from the PFUR website.

        28.     Mr. Campbell, however, was personally determined to continue his First

Amendment speech and activities, and on July 22, 2017, established the www.psbahorror.com



                                                   9
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 10 of 57



website in his own name with his personal funds, reposted the PSBA content from the PFUR

website, and continued his First Amendment activities from the new website. He also continued

serving RTKL requests upon PSBA’s members, as well as publicly condemning the SLAPP Suit

and lobbying PSBA’s government-entity members to repudiate the SLAPP Suit and to call for its

withdrawal. Mr. Campbell’s lobbying resulted in the passage of 40 school board resolutions

condemning the SLAPP Suit, the first of which was passed on July 24, 2017. Mr. Campbell and

PFUR also started vocally advocating for the passage of strong anti-SLAPP legislation, Senate

Bill 95, which remains pending before the Pennsylvania House of Representatives, having

passed the Pennsylvania Senate on a 42-8 vote.

               PSBA’s Improper Conduct in the SLAPP Suit Relating to Service

       29.     Mr. Campbell publicly posted on his website, and PSBA’s lawyers were aware,

that he was on vacation in Europe with his family between July 26 and August 12, 2017.

       30.     I monitored the Cumberland County docket and noted that a “return of no

service” had been filed on August 24, 2017 noting that the Bucks County Sheriff had made three

service attempts while Mr. Campbell and his family were abroad on vacation. The return of no

service noted that Mrs. Campbell’s car was in the driveway on all three attempts and contained

no suggestion that service was being evaded. Instead, the return of service suggested “posting.”

       31.     PSBA, through Bochetto & Lentz, continued their misuses of the litigation

process for the purpose of silencing and intimidating Mr. Campbell. Although PSBA and its

counsel were aware that Campbell had been on vacation in early August, PSBA did not send the

Sheriff back out, nor did their counsel seek leave make service by sending a copy of the

complaint to the email address Mr. Heim previously had used to transmit his threatening

litigation hold demand to Mr. Campbell and PFUR. Instead, on September 12, 2017, PSBA filed



                                                 10
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 11 of 57



a motion for leave to make service solely by newspaper publication – among the least likely

ways of giving actual notice to a known party with a known residence and known email

addresses. The motion was accompanied by an affidavit by Mr. Heim falsely asserting that the

Bucks County Sheriff had concluded that Mr. Campbell was affirmatively avoiding service, and

asserted that he was “evading” service. Although the Cumberland County court granted the

motion on September 22, 2017, it also required PSBA to make service by posting, certified mail,

and regular mail, i.e., means of service that, unlike the newspaper publication requested by

PSBA, were intended to actually provide notice to Mr. Campbell and PFUR.

                                           My Retention

       32.     Although I invested numerous hours assisting Mr. Campbell, whether I would be

formally retained as counsel, and the scope of such retention, was not settled until the latter part

of September. At that time, Mr. Campbell’s personal insurer appointed Nauman Smith to defend

him in the SLAPP Suit, and I was retained to defend PFUR in that litigation.

       33.     Relatedly, I confirmed that the ACLU would serve as co-counsel with my firm in

pursuing a potential First Amendment retaliation action in federal court on behalf of both Mr.

Campbell and PFUR if we could not first get PSBA to back down and withdraw its frivolous and

as-yet-unserved SLAPP Suit.

       34.     Mr. Campbell’s political goals are not mine. I agreed to represent him because it

was a First Amendment matter, and it is important to me to protect the rights of people who

disagree with me.

       35.     In September, we began strategizing in earnest Plaintiffs’ contemplated civil

rights lawsuit. Brentwood Academy appeared to be directly controlling precedent sufficient to

establish that PSBA itself was a pervasively-entwined state actor based on the information we



                                                 11
           Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 12 of 57



had already gathered. To confirm our evaluation, I consulted informally with a nationally-

respected constitutional scholar, Erwin Chemerinsky, who told me that based on the facts I had

presented him, it was a “no-brainer” that PSBA was a state actor under Brentwood Academy.

       36.      We also began considering additional/alternative state action theories and began

actively considering asserting civil rights claims against the individual governing board members

and their home school districts. To clear the way for such claims, I updated the firm-wide

conflict check that I had initially run in July only with respect to PSBA to include as potential

defendants each of the 2017 governing board members and their home school districts.

       37.      Based on our research, we concluded that we could make out a case that each of

the individual PSBA voting governing board members was acting under color of state law, and

that they could be sued for First Amendment retaliation as well. We further concluded that a

cause of action might be made out against the home districts of the Governing Board members

based upon their failure to repudiate their individual director’s participation in authorizing and

maintaining the unconstitutional SLAPP Suit against Plaintiffs, and that the case for ratification

would strengthen the longer each home school district knowingly stood by without taking any

action to repudiate the SLAPP Suit and their directors’ role in continuing it while the violation of

our clients’ constitutional rights continued.

       38.      As we continued monitoring the Cumberland County docket, we noticed that

PSBA had filed a praecipe to reinstate the SLAPP Suit complaint on October 3, 2017, and began

to strategize preliminary objections with Mr. Campbell’s defense counsel in anticipation of

service.




                                                 12
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 13 of 57



                       Efforts to Avoid the Need to Commence this Action

        39.    Although we had assembled our litigation teams, both for the defense of the

SLAPP Suit and for the prosecution of the civil rights action, I was determined to attempt to

resolve the situation by convincing the other side to drop their lawsuit, as I had been able to do in

the Pax Christi situation. The situation here, though, was significantly different given the

selection of PSBA’s litigation counsel, and was further compounded PSBA’s “Outside General

Counsel” who had openly declared his deep-seated animosity toward Mr. Campbell (e.g., writing

to Mr. Campbell, “My opinion of you cannot be any lower”) and apparently was litigating by

proxy his own supposed defamation claims through the SLAPP Suit.

        40.    Toward this end, we worked with Ms. Roper of the ACLU to prepare a “cease and

desist” letter from the ACLU to PSBA’s counsel explaining in detail that PSBA was a state

actor, that its SLAPP Suit was frivolous on all grounds, and demanding that PSBA dismiss the

SLAPP Suit with prejudice and confirm that it would not attempt to file another such action

against our clients. That letter (Ex. B) was sent on October 20, 2017, the day that PSBA finally

effected service on our clients.

        41.    Had PSBA dismissed its lawsuit at this juncture, and given the requested

assurance, Plaintiffs would have considered the SLAPP Suit matter resolved, and I likely would

have written off my own time, which I did not even start recording until late September, as pro

bono.

        42.    Defendants have falsely asserted (Reply Brief, ECF No. 59 at 7-8) that there was

no time when this situation could have been resolved without the payment of money to Plaintiffs.

This simply is untrue. In addition to the ACLU’s letter, Mr. Campbell, beginning in the latter

half of July 2017, had repeatedly called upon PSBA, the members of its governing board, and the



                                                 13
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 14 of 57



PSBA’s government entity members, through emails and publicly posted communications and

videos to drop the suit before it was ever served, and PSBA’s own president, Mr. Faccinetto,

testified at his deposition that he understood that the lawsuit could have been withdrawn during

the three months before it was served without facing a lawsuit from Mr. Campbell. Faccinetto

Dep. at 166 l. 15 – 167 l.4.

       43.     Even prior to October 20, 2017, although the Complaint had not been served, to

demonstrate that our clients were not hiding from anything, to make it clear that the defendants

were prepared to defend themselves vigorously, and to let PSBA and its counsel know that a

federal civil rights suit against PSBA and others was seriously being contemplated and that

lawyers, including the ACLU, agreed with Mr. Campbell that PSBA was a state actor (a position

that Mr. Campbell had been asserting in his First Amendment efforts to get PSBA’s members to

denounce the SLAPP Suit), on October 12, 2017, I responded to Mr. Heim’s July 19 letter. In

that letter, I advised of Plaintiffs’ position that PSBA is a state actor under Brentwood Academy,

and that the demands and threats contained in his letter would be used as evidence to support my

clients’ First Amendment retaliation claims. I further advised that my clients were

contemplating suing the individual governing board directors, but would reconsider if they

would disavow and condemn PSBA’s actions in filing the SLAPP Suit. (Ex. C). That same day,

Mr. Campbell’s defense counsel, Mr. Bonn, sent a separate litigation hold demand to PSBA’s

counsel.

       44.     Four days later, on October 16, 2017, PSBA acted to publicize the defamatory

contents of the SLAPP Suit Complaint by sending a “blast” email to over 4,500 recipients

containing a link to a copy of the complaint and inviting the members to read it. The email also




                                                14
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 15 of 57



went out of its way to announce that the filing of the SLAPP Suit had been approved by a

unanimous vote of the Governing Board members. (Ex. D).

       45.     The next day, I wrote to Mr. Heim. In addition to demanding that the link be

disabled and a retraction issued, I advised him that the stalking and harassment allegations were

false, reiterated that PSBA is a state actor, and further advised that the blast-emailing of the

defamatory SLAPP Suit complaint constituted further retaliation against Mr. Campbell and

PFUR for their exercise of their First Amendment rights. (Ex. E).

       46.     Although PSBA’s counsel never responded to the ACLU’s letter, Mr. Heim did

respond to my letters of October 12 and 17 and Mr. Bonn’s October 12 litigation hold letter by

letter of November 2, 2017. (Ex. F). As is pertinent here, PSBA refused to retract the Mr.

Mains’ “blast” email of the draft SLAPP Suit complaint or disable the link to it. Further, Mr.

Heim wrote (without any legal citation or attempt to address Brentwood Academy):

       Finally, threats of “civil rights” claims based on “state action” accomplish nothing
       and have no plausible basis in law or fact. Neither the nature of voluntary
       membership in PSBA, a private corporation, nor the nature of the services PSBA
       members have the option of purchasing can possibly support the assertion that
       PSBA is a “state actor” legally capable of violating federal constitutional rights.

       47.     Once the SLAPP Suit complaint had been served, defense counsel entered our

appearances and, on November 9, 2017, filed Mr. Campbell’s and PFUR’s preliminary

objections and supporting brief that again demonstrated the frivolous nature of all of PSBA’s

claims. On November 15, 2017, Mr. Heim requested a 10-day extension to respond to the

preliminary objections. While I consented, I again took the opportunity to warn PSBA:

“Speaking personally, you are welcome to the additional time as a professional courtesy. To be

clear, however, everything that you and your client are doing is state action, and PFUR and Mr.

Campbell reserve the right to use anything that PSBA does to prolong or continue to press its

SLAPP suit as evidence of First-Amendment retaliation in the forthcoming EDPA counter-
                                                 15
           Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 16 of 57



SLAPP suit, which likely will also seek injunctive relief. (If PSBA would like a taste of what’s

coming, it can check out the filings in the ACLU/Reed Smith case against the Borough of

Greensburg: https://www.aclupa.org/our-work/legal/legaldocket/owsiany-v-city-greensburg/).”

(Ex. G).

       48.      After the preliminary objections were filed in the SLAPP Suit, we began work on

the civil rights complaint in what became this action.

       49.      Throughout this time period, Mr. Campbell continued his lobbying and

petitioning activities against the SLAPP Suit, including creating and posting on-line videos and

sending emails in which he demanded that the SLAPP Suit be dropped, his legal fees

reimbursed, and that PSBA apologize for SLAPPing him and PFUR. In addition to repeatedly

lobbying each of the approximately 600 entity members of PSBA to repudiate the SLAPP Suit,

on several occasions, Mr. Campbell wrote to the 10 voting PSBA Governing Board members at

their home school district email addresses and in their capacities as directors of their home

school boards to demand that they repudiate the SLAPP Suit.

       50.      Around Thanksgiving, my client authorized me to make one more appeal to

PSBA to drop the SLAPP Suit. On November 28, 2017, I wrote to Mr. Heim, forwarding him

the draft state action portions of our complaint along with the October 31, 2005 PSERS opinion

along with the following message:

       David,

       I am writing this email lawyer-to-lawyer and off-the-record – and I’m not copying
       Simon [Campbell], who has a penchant for posting my missives on his web site.

       We are working on Simon’s and PFUR’s federal First Amendment retaliation
       complaint and related preliminary injunction petition with a view towards filing
       and sending them out for service by Friday, December 22. As I have written
       previously, our instructions are to sue PSBA as well as each of the ten members
       of its Governing Board who are elected school board members, but only in their

                                                16
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 17 of 57



       personal, not their official, capacities. It is also likely that Mr. Mains will be sued
       personally for his mass email republication of the defamatory SLAPP Suit
       complaint.

       It has occurred to me that PSBA likely has been advised they could file the
       SLAPP Suit without facing liability under Dragonetti and without getting
       sanctioned under Rule 1023.1. It also has occurred to me that, in all likelihood,
       no one considered whether PSBA is a state actor, and therefore no one ever
       considered the liability that PSBA (and its government-elected Governing Board
       members) could face under Section 1983 for First Amendment retaliation – and
       for Section 1988 attorneys’ fee awards – both of which are far easier to establish
       as a legal matter than a Dragonetti claim.

       We have researched the issue pretty thoroughly, including consulting a nationally-
       renowned constitutional law scholar, whose opinion was that it is a “no-brainer”
       that PSBA is a state actor under Brentwood Academy. Since someone on PSBA’s
       side apparently is still advising PSBA that it is not a state actor, I thought it would
       be useful for whoever that is (my guess is that it’s Mr. Levin, not you) to have an
       opportunity to evaluate the basis for Simon/PFUR’s position that PSBA is a state
       actor. Accordingly, reserving all rights, I am attaching paragraphs from our draft
       complaint detailing how and why PSBA is a state actor for constitutional
       purposes, and always has been, as well as a copy of the referenced PSERS Chief
       Counsel’s report.

       If you think that we are missing something, feel free to let me know. If you don’t,
       and if PSBA would like to take this opportunity to defuse the situation, Simon has
       been pretty public about what it would take – with-prejudice dismissal of the
       SLAPP Suit, payment of all of Simon/PFUR’s legal fees and expenses, and a
       public apology and retraction from PSBA. If not, this firm and the ACLU will
       file the counter-SLAPP suit. At that point, all bets will be off, and Simon/PFUR
       will pursue recovery of compensatory and punitive damages, as well as our
       attorneys’ fees at full commercial rates.

       I am writing this to give PSBA one last chance to climb down off of its high
       horse, not because I have any doubts regarding my clients’ position, but because I
       will sleep better at night knowing that I personally went the extra mile. Feel free
       to give me a call if you would like to discuss any of this (off the record, of
       course). (Ex. H).

       51.     Thereafter, on November 29, 2017, I had the one and only telephone conversation

that I have had to date with Mr. Heim. In that conversation, I tried to get Mr. Heim to

understand the entwinement theory, although it was apparent that he was not the attorney

advising PSBA on this issue. I further discussed with him the elements of a First Amendment


                                                 17
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 18 of 57



retaliation claim – especially the requirement that the retaliation chill a person of ordinary

firmness from exercising their First Amendment rights. In this context, I discussed at length

with him the fact that Bochetto & Lentz intentionally cultivated a public reputation as ruthless

litigators who go out of their way to be nasty to their litigation opponents – as the firm was

already doing in the SLAPP Suit – something that Mr. Heim at no point disputed. I also

reiterated to him that my clients would seek to use everything that Bochetto & Lentz had done,

or would do, in the SLAPP Suit to be “nasty” to my clients as evidence against the defendants in

the First Amendment retaliation lawsuit.

       52.      Shortly after that conversation ended, I followed up with an email attaching the

Brentwood Academy decision, further explaining why PSBA’s view of its government-actor

status was flawed, and inviting a dialogue with whoever it was that was advising PSBA on that

issue. Ex. I.

       53.      On December 6, 2017, I wrote again to Mr. Heim. (Ex. J). This time, Mr.

Campbell and PFUR withdrew their demand for a public apology. Instead, they demanded that

PSBA dismiss the SLAPP Suit complaint with prejudice, and pay $100,000. I advised that the

offer would be deemed rejected if anything other than a with-prejudice dismissal of the SLAPP

Suit were filed on December 11, 2017, the extended deadline for PSBA to respond to the

preliminary objections.

       54.      On December 8, 2017, I heard from Mr. Levin for the first time with a letter

containing a settlement proposal that would constrain my clients’ First Amendment rights. (Ex.

K). His letter also contained PSBA’s arguments for why it was not a state actor and its

individual directors could not be sued for civil rights violations “with a straight face.”




                                                 18
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 19 of 57



       55.     I responded to Mr. Levin’s letter on December 10, 2017 (Ex. L), trying one last

time to disabuse him of the notion that PSBA is not a state actor, but accepting that “[i]t is now

obvious that a federal court declaration of PSBA’s state-actor status is needed before there will

be any serious conversation to be had concerning an extra-judicial resolution of this dispute.”

       56.     I personally would have preferred to limit the defendants in this action to PSBA

alone, and was prepared to advocate that position to my clients if PSBA would stop disputing its

obvious status as a state actor. But Mr. Levin’s continued insistence that PSBA is not a

government actor cemented my clients’ need to individually name each voting member of

PSBA’s Governing Board as a defendant on the alternative theory that they were state actors

acting under color of state law in collusion with PSBA in authorizing the filing and maintenance

of the SLAPP Suit.

                     PSBA Responds by Amending the SLAPP Suit Complaint
                         and My Clients File Their Civil Rights Action

       57.     On December 11, 2017, PSBA responded to the Preliminary Objections by

amending its SLAPP Suit Complaint. The amended complaint did nothing to cure the fatal

defects of the original. It did, however, serve to punish my clients through the litigation process,

both by putting PFUR and Mr. Campbell to the expense and burden of preparing and filing a

second set of preliminary objection papers, by repeating the scandalous, impertinent, and false

allegations that Mr. Campbell was a criminal stalker and harasser, and, even more importantly,

by suing them for Mr. Campbell’s post-SLAPP Suit continuing First Amendment activities,

including especially his efforts to lobby PSBA’s members to repudiate the SLAPP Suit. (Ex. M,

at ¶¶ 24-32 Ex. I thereto).

       58.     Following the filing of the Amended SLAPP Suit Complaint, Mr. Campbell,

personally, was intimidated into silence. He had the legitimate fear that every time he made a


                                                 19
          Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 20 of 57



RTKL request of a PSBA member or lobbied its members to repudiate the SLAPP Suit he would

face additional retaliation from PSBA.

          59.   We worked closely with our state court co-counsel to respond as quickly as

feasible to the amended SLAPP Suit complaint, filing preliminary objections on December 22,

2017, well before they were due.

          60.   We then turned our focus to working with the ACLU to finalize the civil rights

complaint. Although Mr. Campbell wanted to name the Governing Board’s home school boards

as defendants under a ratification theory, and Mr. Mains for his blast email republishing the

highly-defamatory SLAPP Suit complaint, I prevailed upon him to initially name only the

absolutely necessary defendants, PSBA and its governing board members that had voted to

authorize, maintain, and amend the SLAPP Suit. I likewise prevailed upon Mr. Campbell not to

name as a defendant the eleventh member of the PSBA Governing Board, Carl Moore, who

participated in the decision to file the SLAPP Suit against Plaintiffs, but was not permitted to

vote under PSBA’s by-laws. We agreed, however, that we might revisit these decisions in the

future.

          61.   Briefing of the preliminary objections to the amended SLAPP Suit complaint was

also completed on February 28, 2018, the same date that this action was filed and served.

          62.   On March 22, 2018, we had a telephonic Rule 26(f) conference with Defendants’

counsel, David Brown, who was to be our main point of contact throughout the case. At the

conference, Mr. Brown made it clear that Defendants had no intention of voluntarily dismissing

the SLAPP Suit without a federal court injunction compelling them to do so, and that PSBA had

no intention of conceding that it was a state actor such that we could risk dismissing the




                                                20
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 21 of 57



individual defendants, or at least those who continued to serve on and who controlled PSBA’s

Governing Board.

       63.     Nevertheless, Plaintiffs remained interested in finding ways to limit the scope of

the dispute, and Mr. Campbell and I discussed the prospect of offering to negotiate separately

with individual defendants who no longer sat on the PSBA Governing Board, and who therefore

would not be necessary to keep as defendants for purposes of seeking injunctive relief since they

were no longer in a position to be compelled to act to discontinue the SLAPP Suit. Mr.

Campbell directed me to approach Defendants’ counsel about potentially settling with former

directors Foltz and Schafer, which I did in a March 26, 2018 email to Mr. Brown (Ex. N), along

with my clients’ insistence that that “all substantive settlement communications with each

individual defendant be conducted in strict confidence, and that nothing of these discussions be

shared with any other defendant or their counsel.”

       64.     Mr. Levin responded the following day, March 27, 2018, with a blanket assertion

that his clients had no interest in paying any money: “Let me be clear—my clients have no

interest in paying your clients anything. Please don’t waste our time asking. Thank you.”

(Ex. O, Emphasis added).

       65.     Thereafter, in a series of emails with Mr. Levin between March 27 and April 2

(Ex. P), I clarified that Plaintiffs would be willing to discuss settlement with Mr. Schafer, Ms.

Foltz, and any other individual defendant who wanted to discuss settlement through independent

counsel other than PSBA’s counsel, and that Plaintiffs were not foreclosing the possibility that

they might settle with one or more of the individual defendants for consideration other than

monetary consideration. Given the tone and substance of Mr. Levin’s responses, I did not

believe that Defendants had any serious intention of discussing individual settlements, and, based



                                                 21
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 22 of 57



on this email exchange as well as Mr. Brown’s statements at during the Rule 26(f) conference, I

considered the settlement channel closed until after what we then anticipated would be the

preliminary injunction phase of the case had concluded.

        66.     In the meantime, PSBA, which had refused to commit during the Rule 26(f)

conference to maintaining the status quo in the SLAPP Suit, filed a praecipe in Cumberland

County on April 3, 2018 to list Plaintiffs preliminary objections in that action for oral argument

pursuant to the local rules. PSBA did so despite my telling Mr. Brown during our Rule 26(f)

conference that pressing the state court action would lead Plaintiffs here to contact the Court

about the need for a temporary restraining order. PSBA’s refusal to retract that praecipe, or to

commit that it would do nothing further to disturb the status quo in the SLAPP Suit, led me to

write to the Court, which ultimately led to PSBA’s backing down and agreeing to maintain the

status quo while the Court adjudicated the issue of preliminary injunctive relief (which, at the

suggestion of the Court at the April 13, 2018 Rule 16 conference, was consolidated with an

anticipated final injunction hearing pursuant to Fed. R. Civ. P. 65(a)(2)).

        67.     Plaintiffs also pressed Defendants to complete their initial disclosures. In

particular, Defendants were delinquent in their obligation to identify and produce policies of

insurance that might potentially respond to Plaintiffs claims against the various defendants.

Based on my substantial experience in insurance law and familiarity with liability insurance

policies, I expected that that, in addition to PSBA’s own general and errors and omissions

liability policies, the individual defendants’ personal liability policies and the errors and

omissions and general liability policies of their home school districts might be implicated by

Plaintiffs’ claims.




                                                  22
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 23 of 57



       68.     On April 10, 2018, Defendants made a partial production of insurance policies

that included PSBA’s errors and omissions liability policy issued by AIG affiliate National

Union Fire Insurance Company of Pittsburgh, Pa. (the “PSBA E&O Policy”), homeowners

insurance policies for defendants Foltz, Faccinetto, Wolfgang, and Kerek, and a personal

umbrella policy for defendant Foltz.

       69.     I undertook to analyze the nature and extent of coverage provided by the

Defendants’ policies, starting with the PSBA E&O Policy.

       70.     The PSBA E&O Policy, which provided coverage for Non-Profit Directors &

Officers Liability, had several significant features. First, it expressly disclaimed any duty to

investigate claims or to provide a defense. Defense costs, instead, were reimbursed and eroded

the indemnity limits of the policy.

       71.     Second, the “Other Insurance And Indemnification” clause expressly provided:

               This Coverage Section shall specifically be excess of any other valid and
               collectible insurance pursuant to which any other insurer has a duty to
               defend a Claim for which this Coverage Section may be obligated to pay
               Loss. Such insurance as is provided by this Coverage Section shall apply
               as primary to any personal “umbrella” excess liability insurance purchased
               by an Insured Person.

I interpreted this to mean that the PSBA E&O Policy’s coverage is excess over any other

insurance policy (other than a personal umbrella policy) that imposed a duty to defend any of the

Defendants against Plaintiffs’ claims in this action, including any primary personal liability

policy or school district policy under which an individual defendant was insured that had a duty

to defend such a person.

       72.     Third, the PSBA E&O Policy contains a “consent to settlement” provision that

gives an insured the right to refuse to consent to a settlement by the insurer with a claimant. This




                                                 23
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 24 of 57



means that each insured can prevent the insurer from paying to settle the claims against him by

refusing to consent to a settlement.

       73.     I also undertook to analyze the personal insurance policies of the individual

directors. The majority of these policies were substantially similar to one another in several

material respects. First, unlike the PSBA E&O Policy, these policies contained defense

provisions giving the insurer the right, and imposing on the insurer the duty, to defend its insured

against potentially covered claims. Second, unlike the PSBA E&O Policy, these policies gave

the insurer the right to settle claims against its insured without the insured’s consent. Third,

these policies did not exclude from coverage liability arising from an insured’s unpaid volunteer

activities (such as serving on PSBA’s Governing Board). Fourth, these policies provided

coverage for “Personal injury” that included liability for “malicious prosecution.” Fifth, these

policies contained Supplementary Payments provisions providing that certain amounts, including

defense costs and court-awarded “costs” of suit were covered outside of the policies’ indemnity

limits of liability for any case defended by the insurer, regardless of whether or not indemnity

coverage ultimately existed.

       74.     I interpreted the personal liability policies as potentially providing coverage for

the individual directors because this action can be viewed as constituting an action for malicious

prosecution for insurance coverage purposes. Further, if such an insurer undertakes to provide a

defense, I interpret these policies as potentially providing unlimited coverage for any award of

attorneys’ fees to Plaintiffs because 42 U.S.C. § 1988 expressly defines such an award as part of

the “costs” of suit, and therefore constitute Supplementary Payments under these policies.

Moreover, if a duty to defend were triggered, I interpret any such policy as primary to the

coverage provided by the PSBA E&O Policy because of that policy’s excess insurance clause.



                                                 24
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 25 of 57



        75.     Because of these and other considerations, I considered it important and in my

clients’ interests that the Complaint in this action as well all related claims be tendered to all

insurers who had potential coverage responsibilities to one or more defendants. As a result, I

pressed Defendants’ counsel to provide full copies of all of the individual defendants’ personal

liability policies as part of their initial disclosure obligations, and to tender the complaint to

them, and told them that we would tender the complaint directly if they did not – which we did in

several instances.

        76.     In addition, because we believed the PSBA’s general liability policy might be

implicated; we pressed Defendants’ counsel to provide a copy of that policy as part of the initial

disclosures, and tendered the complaint to that insurer after the policy was provided.

        77.     Further, because we believed that the home districts’ insurance policies might also

be triggered, I pushed Defendants’ counsel for the production of those policies as part of the

initial disclosures, but they resisted producing them.

        78.     Rather than fight about it, I informed Mr. Levin that we would obtain the policies

through RTKL requests to the Defendants’ home school districts, which we did after Mr. Levin

informed me that he had no objection. I also explained to him that we would be tendering the

complaint to all of the district’s insurers if they did not, to which Mr. Levin raised no objection.

Thereafter, I sought and obtained the school district’s general liability and errors and omissions

policies from those districts and tendered the complaint to each of them.

        79.     I analyzed the home district’s general liability and errors and omissions policies

upon receipt. The general liability policies were largely based on standard Insurance Services

Office (ISO) forms. They provided coverage for “personal injury” including malicious

prosecution for offenses “arising out of your business.” They provided that the insurer had a



                                                  25
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 26 of 57



right to settle and a right and duty to defend suits that triggered the policies, and provided

supplementary payment coverage outside of indemnity limits for court-awarded “costs.” The

“who is an insured” section provided that directors are insureds with regard to their duties as

directors, and additionally provided that volunteer workers are insureds “while performing duties

related to the conduct of your business.”

       80.     While I generally represent insurers in insurance coverage litigation, a creative

policyholder attorney would argue that the SLAPP Suit constitutes malicious prosecution, that

the individual PSBA directors are insured under the district’s general liability policies because

they fit the definition of “volunteer worker”, and their activities as a PSBA member are,

definitionally, “related” to the business of the school district since that is the fundamental reason

why school boards join PSBA, such that, construed liberally in favor of the insured, this lawsuit

triggers potential coverage under the school districts’ general liability policies.

       81.     The school districts’ errors and omissions policies generally provided that the

insurer had the right and duty to defend a potentially-covered claim. Some of them gave the

insurer the right to settle without the insured’s consent. Others, while containing a consent-to-

settlement provision, required only the consent of the school district, and would not have

required the consent of an individual insured director. Individual school directors are insured

under these policies while acting within the scope of their duties for the school district. Some of

the policies excluded indemnity insurance for claims arising out of service on boards of entities

that were not under the exclusive control of the school district, but nevertheless provided that the

insurer would defend the insured against any suit that arose out of such participation. Again, I

concluded that there were potentially-meritorious policyholder arguments to be made that




                                                  26
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 27 of 57



coverage, at least for defense, was triggered under some or all of the home districts’ errors and

omissions policies.

        82.      Based on my analyses of the policies, I undertook to tender this action to the

general and errors and omissions insurers of each of the individual defendants’ home school

districts.

              Defendants Embark on a Scorched Earth Litigation Strategy in this Action

        83.      Defendants in the meantime made it clear that they intended to continue using the

litigation process to punish my clients.

        84.      On April 26, 2018, Defendants served a patently abusive set of 208 requests for

admission the great bulk of which asked Plaintiffs to admit matters about which they could not

possibly be expected to have knowledge.

        85.      On April 28, 2018, Defendants served sets of largely inappropriate interrogatories

and document requests having little to do with issues relevant to the injunction phase of the case.

Instead, the requests largely sought to invade Plaintiffs’ First Amendment rights to free

association, and Plaintiffs’ subsequent objections on these grounds were not challenged by

Defendants.

        86.      I repeatedly emailed Mr. Brown asking for a telephone conference to discuss what

facts really were disputed and required discovery as well as to discuss PSBA’s abusive paper

discovery.

        87.      On May 4, 2018, I, along with Ilan Rosenberg, had a lengthy telephone

conference with Mr. Brown to discuss, among other things, the possibility of limiting the scope

of disputed factual issues so as to limit or eliminate the need for fact depositions and/or their

scope, Defendants’ abusive discovery requests to Plaintiffs, and Defendants’ failures to comply

with their discovery obligations.
                                                  27
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 28 of 57



       88.     With respect to Defendants’ discovery requests, Mr. Brown conceded that the

bulk of the requests for admission were inappropriate. He said that they were not drafted by him,

that he would never have drafted such a set of requests for admission, but that he had no

authority to pull them back and serve appropriately-tailored discovery requests. He likewise said

that he had not prepared the interrogatories or document requests, and that they would have been

different if he had done so.

       89.     We further discussed the possibility of agreeing that certain matters were not

disputed. I specifically asked Mr. Brown if the parties could agree that being sued for making

RTKL requests and engaging in protected speech and petitioning activities would be sufficient to

chill a person of ordinary constitutional firmness from exercising his First Amendment rights so

that we would not need to pursue further discovery on this issue, such as seeking to build a

record of Bochetto & Lentz’s intentionally-cultivated reputation for thuggishly intimidating

litigation conduct and PSBA’s knowledge of that reputation. Mr. Brown said that Defendants

were not willing to concede anything, and that Plaintiffs should proceed with the discovery they

felt that they needed.

       90.     We also discussed the possibility of entering into tolling agreements with the

three new 2018 PSBA Governing Board members for their potential liability for failing to act to

cause the dismissal of the SLAPP Suit, and against Mr. Mains for his October 16, 2017 blast

email of the defamatory SLAPP Suit complaint. A copy of my confirmatory May 4, 2018 email

is attached as Ex. Q.

       91.     At the same time, Defendants made clear that they intended to continue using

their court filings, as they had in the SLAPP Suit, as a public platform for their efforts to smear

Mr. Campbell and PFUR through inappropriate and nasty personal attacks. On the evening of



                                                 28
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 29 of 57



May 4, the same day that we spoke with Mr. Brown, Defendants filed their brief in opposition to

Plaintiffs motion for entry of a permanent injunction (ECF No. 18).

       92.     Defendants repeated the defamatory “stalking” and “harassment” allegations from

their SLAPP Suit complaints, again falsely alleging that “Campbell also went so far as to send

Leader a link to a video of her granddaughter, causing Leader emotional distress.” (Id. at 8).

This allegation was utterly irrelevant to any issue in either the SLAPP Suit or this action, and by

this time, Defendants had been on notice for many months that this allegation was false, still had

done nothing to verify it, and apparently were “slow-walking” the production of the email from

Mr. Campbell containing the alleged link to Ms. Leader’s personal video – perhaps because the

most rudimentary investigation into this claim would have confirmed that it was false, as I and

Mr. Campbell confirmed within minutes of finally receiving production of the alleged “stalking”

and “harassing” email four days later.

       93.     Mr. Levin’s personal grudge against Plaintiffs was also on full display in this

brief, which made a point of emphasizing that one segment of Plaintiffs’ May 21, 2017

petitioning video, for which he had been sued in the SLAPP Suit, mocked a cease-and-desist

letter from Mr. Levin – “after receiving a letter from PSBA’s outside general counsel, Michael

Levin, … Campbell posted a second, half-hour-long video on his web site including one segment

mocking PSBA’s counsel’s letter.” (Id. at 8-9).

       94.     Defendants brief also contained unseemly anti-immigrant remarks aimed against

Mr. Campbell, a naturalized American citizen of British birth, such as accusing him of using the

RTKL “soapbox in Hyde Park” and a “megaphone for his invective” (p. 7 n.6), a “soapbox that

Campbell is using to express his venom” (p. 15), and “Campbell is using the RTKL as if he were

back in London standing atop his soapbox in Hyde Park.” (Id.).



                                                29
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 30 of 57



       95.     Notably, Defendants’ brief emphasized PSBA’s retention of Bochetto & Lentz to

prosecute the SLAPP Suit, as well as that firm’s allegedly “excellent” reputation. (Id. at 24).

       96.     Further, Defendants contested that the filing of the SLAPP Suit alone was

sufficient to deter a person of ordinary firmness from continuing to exercise his First

Amendment rights. (Id. at 43-44). Had they instead agreed not to contest this point, I would not

felt the need to make a record in discovery concerning Bochetto & Lentz’s intimidating

reputation and Defendants’ knowledge of it.

       97.     Thereafter, Plaintiffs served a Rule 30(b)(6) deposition notice on PSBA. (Ex. R).

“The decision to hire the law firm Bochetto & Lentz to prosecute the lawsuit against Plaintiffs”

was topic 25, as to which PSBA CEO Nathan Mains was designated, without objection, to testify

for PSBA.

       98.     Defendants’ anti-immigrant invective was particularly offensive and upsetting to

one member of our team, Ilan Rosenberg, who himself was born, raised and lived until the age of

27 in Mexico, and is very active in immigration causes, including serving as a board member and

immediate past-president of the Hebrew Immigrant Aid Society (HIAS). When Mr. Rosenberg

shared with Mr. Brown that he was genuinely upset and offended in a subsequent telephone call,

Mr. Brown emphasized that those were not his words, and that those passages, as well as the

repetition of the false and defamatory stalking allegations against Mr. Campbell, had not been

written by him.

       99.     By this point, Defendants had communicated a flat refusal to consent to any

monetary settlement with Plaintiffs. In addition, they had made it clear that they were intent on

litigating in a scorched earth manner, resisting their discovery obligations, serving abusive

discovery, contesting every factual issue, and continuing their improper efforts to blacken



                                                30
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 31 of 57



Plaintiffs in their public court filings. Mr. Campbell, who had always wanted to consider suing

the home school districts of the Governing Board members, again started pushing to amend the

Complaint to sue the school districts on a ratification theory (which Plaintiffs could have done as

of right in the face of Defendants Rule 12(b)(6) motion). I did not want to delay the injunction

proceedings by amending the complaint at that stage to start adding new parties, but I was open

to considering amending the Complaint at the damages stage. Further, I was amenable to writing

to the solicitors of the school districts to place them on notice that Plaintiffs in fact were

asserting claims directly against the districts and to demand, as Mr. Campbell had done

repeatedly in the Fall of 2017, that the home school districts take action to repudiate the SLAPP

Suit and to cause it to be dismissed.

        100.    On May 7, 2018, Defendants finally produced the supposed “stalking” email with

the alleged link to Ms. Leader’s private family videos. The email turned out to be a March 27,

2017 email from Mr. Campbell to a union representative at a Western Pennsylvania community

college that Mr. Campbell had blind-copied to numerous other recipients, including Ms. Leader

(and Mr. Mains). It took almost no time and a modicum of inquiry to determine that the link in

the email was nothing more than an inoperative link that Mr. Campbell had mistakenly included

in the email that was a YouTube “edit” link and not a “watch” link. When clicked upon by

someone other than the owner of the YouTube channel, an “edit” link redirects the browser to

the Google sign-in page, or if the person were already logged into Google, to that person’s own

home YouTube Channel. If anyone other than Ms. Leader who was sitting at her home computer

where she was already logged into Google, had clicked on the link, it would have taken them to a

Google log-in page, and then to their own home YouTube channel, or if that person did not have

a YouTube channel, to a page with a message “Video Not Found”.



                                                  31
          Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 32 of 57



          101.   Consistent with my May 4 conversation with Mr. Brown that Plaintiffs were

contemplating amending their complaint to add the three new 2018 Governing Board members

as defendants, on May 8, 2018, I wrote to the insurance carrier for the home school districts of

two of the three new governing board members (I had not yet received policy information for the

third new director’s home school district), advising that Plaintiffs were contemplating adding

these directors as additional defendants, and asking that the consider my correspondence to

constitute, as appropriate, a tender of a claim, notice of a claim, notice of a potential claim and/or

notice of occurrence.

          102.   I had further email correspondence with Messrs. Brown and Levin on May 12,

2018 (Ex. S) regarding Defendants’ continuing discovery defaults as well as to communicate the

retraction of Plaintiffs’ offer to enter into a tolling agreement with the three new PSBA

Governing Board Directors. My email asserted Plaintiffs’ position that both the new directors

and their home school districts faced liability for ratifying the continuation of the SLAPP Suit:

“At this point, in Plaintiffs’ view, the new directors, who have not sought dismissal of this action

and/or tendered their resignations, and the school districts that cloak them with their mantle of

state authority and permit them to remain in their positions as PSBA Governing Board directors,

are just as culpable for the continuation (if not the procurement) of the SLAPP Suit as are the

other remaining directors (and their home districts who also permit them to remain as PSBA

directors).”

          103.   On May 13, I sent an email to school solicitors for the home districts of the

members of PSBA’s 2018 Governing Board, including seven of the individual Defendants to this

action.




                                                  32
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 33 of 57



       104.    On May 14, I exchanged correspondence with Mr. Brown regarding Plaintiffs

intention to add the three new 2018 Governing Board members under a theory of ratification and

reasons why we believed that such claims were legally viable. (Ex. DD). That email also

articulated to Mr. Brown the numerous conflicts that we believed existed between the interests of

the PSBA and the individual defendants, and among the individual defendants, as well as the

three new Governing Board Directors that Plaintiffs wanted to add as defendants following the

injunction phase of the case.

       105.    That same day, I wrote to the school solicitors for the home districts of the three

Individual Defendants who were formerly members of the 2017 PSBA Governing Board

communicating a similar message as my May 13 email regarding the districts’ potential liability

for ratifying the acts of their directors, but without any suggestion that these districts take any

affirmative action to cause PSBA to discontinue the SLAPP Suit. (Group Ex. T).

       106.    The following day, I sent another group email to the school district solicitors for

12 of the school districts, omitting Keystone School District, home district of resigned 2018

PSBA Governing Board Director Stacey Thompson, forwarding Plaintiffs’ reply brief and

reiterating the that Plaintiffs were asserting claims against the Districts. Again, I was inviting a

settlement dialogue with the district’s insurers, whose policies I believed were triggered, were

likely primary to the PSBA E&O Policy, would pay Section 1988 attorney’s fees outside of

policy limits, and had the right to settle claims notwithstanding any refusal by any individual

director to consent to such payments to settle claims against them.

       107.    I did not further communicate with the solicitor for Keystone School District, the

home school district of 2018 Governing Board Director Stacey Thompson. Mr. Brown informed

us that she had resigned “for personal reasons” from the PSBA Governing Board in early May,



                                                  33
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 34 of 57



and we subsequently learned that she recently had lost her husband. In light of her personal

circumstances, a decision was made in consultation with Mr. Campbell not to further pursue any

potential claims against her or her home school district.

        108.   My May 13, 14, and 15 emails went to the solicitors of the home school districts

of the 2017 and 2018 PSBA Governing Board and had several purposes. First, they were

intended to make clear that Plaintiffs in fact were asserting monetary claims against the districts

for their ratification of the SLAPP Suit. This was in part due to a reservation of rights letter that

had been produced in discovery from an insurer of one of the school districts asserting that no

coverage had been triggered because there was no claim against the district. Plaintiffs wanted

the districts and their insurers to understand that claims in fact were being asserted against the

districts, even if the districts had not yet been sued. Second, Plaintiffs in fact wanted the home

districts of the 2018 PSBA Governing Board Members, as governmental entities, to repudiate the

SLAPP Suit and to take steps to get PSBA to withdraw it. Third, Plaintiffs wanted to strengthen

the factual basis for eventually adding the districts as defendants, and documenting a demand

directly to the school solicitors was seen as step towards building the ratification case.

        109.   In communicating with the solicitors (as well as the insurers), I was

communicating with counsel for government entities against which my clients were asserting a

claim and hoping to join as defendants at the damages phase of this lawsuit. The ratification

theory was one that we had explored, believed to be viable, but had decided at that time not to

pursue. I was neither communicating nor intending to communicate directly with any of the

individual defendants. Instead, it was my intention to induce the districts to act as entities

through a majority vote of a quorum of their own boards to take action to repudiate the SLAPP

Suit.



                                                 34
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 35 of 57



       110.    Contrary to Mr. Freund’s June 13, 2018 declaration (Ex. D-70 at ¶ 21), I had no

way of knowing with whom Mr. Freund, as the entity’s solicitor, would share my

correspondence. Given that Mr. Faccinetto was the conflicted director, it would have been

appropriate for Mr. Freund and/or the district to wall Mr. Faccinetto off from such

communications as well as from consideration of what, if anything, the district should do. As for

Mr. Schafer, I would not have expected Mr. Freund to share district business with him because

Mr. Schafer had ceased serving as a director of Northwestern Lehigh School district in

November 2017, and had been off the board for over six months prior to my initial May 13, 2018

correspondence.

       111.    Each school district is a distinct government entity, and each has an official

lawyer, its solicitor, to whom I directed communications. Official action is taken by a quorum of

all nine directors of a school board. Given that the each of the individual defendants would have

a conflict of interest in voting on whether and how to repudiate or otherwise take board action

concerning their own participation in authorizing the filing and continued maintenance of the

SLAPP Suit, as PSBA itself trains school directors, https://www.psba.org/wp-

content/uploads/2016/08/5Intro_School_Law.pdf, “[a] school director must abstain from voting

if vote would constitute a conflict of interest,” my intention was not in any way to influence the

individual defendants, but rather to influence each government entity to take action through a

majority of the other eight unconflicted district directors.

       112.    In any event, I did nothing to circumvent, and had no intention of making an

“end-run” around, Levin Legal Group’s representation of the individual defendants and

improperly communicating with them by writing to the school district solicitors, and no one

suggested that that was what I was attempting to do. Had Mr. Levin (or any of the school district



                                                  35
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 36 of 57



solicitors to whom I wrote) made such an assertion, I would immediately have ceased further

communications until the situation were sorted out, or appropriate guidance was sought from the

Court.

         113.   Likewise, if at any time, Mr. Brown or Mr. Levin had contacted me to assert that

my contacts with the school district solicitors were impermissible in any sense, I would have

suspended such communications, at least until we could address the situation and, if needed,

obtain guidance from the Court.

         114.   Further, it was never my intention to interfere in any way with anyone’s ability to

adduce evidence in this case, and to my knowledge nothing I did or said had that effect. In fact,

neither side served any subpoenas on any non-parties to this action.

         115.   Later in the day of May 14, I spoke and corresponded with Ms. Roper. She told

me that she had received a call from Mr. Levin who had broached the notion of a non-monetary

settlement. Ms. Roper said that Mr. Levin had been provided copies of my emails to the school

solicitors and that he thought that the tone of the email was not conducive to settlement

discussions. Nothing was communicated to me that Mr. Levin believed that my correspondence

to the school district solicitors was unethical or otherwise out of bounds, and neither Mr. Levin

nor Mr. Brown ever made any such claim, until Defendants filed this motion over two months

later.

         116.   After I was told by Ms. Roper that my email to the school district solicitors had

been forwarded to Mr. Levin, I again wrote to them to make clear that Plaintiffs expected the

solicitors and/or the districts’ insurers to maintain confidentiality if they wanted to engage in any

settlement dialogue with Plaintiffs. My statements were not intended as a “threat” to anyone.

My observation that Plaintiffs considered communications between the districts and/or their



                                                 36
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 37 of 57



insurers and PSBA or the individual defendants to be responsive to Plaintiffs’ document requests

was an assertion of fact, as such communications are responsive to Plaintiffs document requests,

and Defendants in fact produced certain correspondence between the school district insurers and

individual defendants. And my statement that sharing what was intended to be a confidential

settlement communication was a breach of “etiquette” that would not be favorably viewed in

settlement discussions was in fact an accurate representation of my clients’ reaction that he

wished me to communicate to the solicitors, and I did not believe that it was inappropriate to do

so.

       117.    Because correspondence between the school districts and PSBA is responsive to

Plaintiffs’ discovery requests, I followed up with Mr. Brown on the subject on May 16, writing:

       Finally, a reminder that Plaintiffs’ discovery requests are ongoing and the
       Defendants remain under an obligation to promptly supplement their
       production. Thus, for example, Request No. 10 seeks “All documents
       constituting or pertaining to communications between PSBA and any school
       district and/or individual member of PSBA pertaining to any communication
       between Simon Campbell and/or PFUR and any school district and/or individual
       member of PSBA.” Request No. 51 seeks “All documents reflecting or pertaining
       to correspondence between any individual defendant and the school district of
       which they are or were elected officials pertaining to Simon Campbell, PFUR, the
       SLAPP Suit and/or this action.” We have reason to believe Defendants have in
       their possession documents responsive to these requests, including documents
       created or transmitted this month, that have neither been produced nor
       logged. Please supplement your production and/or your log with these
       communications.

       118.    I reiterated this request in a May 17 email to Mr. Brown. Neither Mr. Brown nor

Mr. Levin ever disputed that such communications in fact were responsive to document requests

Nos. 10 and/or 51, to which the Defendants previously had responded that they would produce

responsive documents (subject to any claims of attorney-client privilege as to request no. 51).

       119.    On the evening of May 16, in an effort to engage Defendants in a settlement

dialogue, I wrote to Mr. Levin to emphasize that there could be no meaningful discussions so


                                                37
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 38 of 57



long as all Defendants maintained their blanket refusal to consent to any monetary settlement. I

advised him that Mr. Kristofco had confirmed that this remained the position of the three former

director Defendants and encouraged Defendants to reconsider their refusal.

       120.    On May 17, Mr. Brown responded to Plaintiffs’ offer of a tolling agreement with

regard to Plaintiffs’ defamation claims against Mr. Mains by threatening a defamation lawsuit by

Mr. Mains against Mr. Campbell on unspecified grounds. We gave notice of this threat to Mr.

Campbell’s personal insurance carrier.

       121.    On May 18, I sent individual emails to the solicitors for the home school districts.

Those emails forwarded my May 16 email to Mr. Levin regarding Defendants’ refusal to consent

to any settlement, which I wanted the districts, and their insurers, to appreciate. I also reiterated

my clients’ position that by failing to repudiate the SLAPP Suit, the home districts were ratifying

the actions of their sponsored director in violating Plaintiffs’ First Amendment rights.

       122.    One of the school solicitors, Michael Cassidy, responded to my May 18 email.

Far from expressing offense or outrage at my prior correspondence, Mr. Cassidy wrote that he

“[found my] emails to be rather witty and amusing.” This led to an email exchange in which he

questioned the legal basis of Plaintiffs’ contemplated ratification-based civil rights claim against

the home school districts, which led me to sketch out in some detail our working theory, and to

invite a further dialogue. Specifically, I wrote the following to Mr. Cassidy:

       There is a clear basis for imposition of liability on the district on an
       acquiescence/ratification theory stemming from the plurality opinion in City of St.
       Louis v. Praprotnik, 485 U.S. 112, 127 (1988). It is not a common theory, but it
       is well-recognized, and in fact is mentioned in the commentary to the Third
       Circuit’s model civil rights jury instructions. It is most frequently seen in the
       polic[e] misconduct and public employment contexts that, involve a “one and
       done” constitutional violation that is subsequently ratified by the government
       body. Here, by contrast, PSBA’s filing and maintenance of the SLAPP Suit
       constitutes an ongoing chilling of Plaintiffs’ First Amendment rights.



                                                 38
Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 39 of 57



Simon thinks that your response on Friday reflected a mistaken focus on state
court municipal liability law. So, here, in a nutshell, is the federal constitutional
theory (which remains subject to further refinement):

1.     The School Board joins PSBA as an entity.

2.      As a result of that entity membership, each board member is given
derivative membership, a “badge” of government authority, so to speak.

3.     When it comes to PSBA activities, by definition, the board member is
never doing anything without his “badge”. There is no such thing as an “off duty
cop” here.

4.       At all times, the school board has absolute control over whether its school
district official continues to have his PSBA “badge”.

5.     While the “badge”-toting board member may control the decision over
whether he chooses to run for PSBA Governing Board, definitionally, he is
wearing his badge when he does so.

6.       And, while the school board may not have the ability in advance to control
what its badge-wearing director does on the Governing Board, the home school
district retains absolute authority at any time to immediately end its director’s
further membership and participation in the PSBA Governing Board’s
unconstitutional violations of Plaintiffs’ rights (and further to publicly repudiate
what the director has done while on the Governing Board).

7.       Unlike the bad cop who uses excessive force on an arrestee in a discrete
instance, and then the constitutional violation is over, PSBA’s First Amendment
retaliation against Plaintiffs is ongoing. By authorizing its continuation and/or
acquiescing in it your client’s badge-wearing director qua PSBA Governing
Board member is participating in the continuing violation of Plaintiffs’ First
Amendment rights.

8.      Your client, Cumberland Valley SD, the school board that gave PSBA
Governing Board member Gossert the “badge” that permits him to be on the
PSBA Governing Board is well aware of PSBA’s unconstitutional SLAPPing
conduct of Plaintiffs (and, we posit, privately applauds it). If it leaves Mr. Gossert
on the Governing Board to keep chilling Plaintiffs’ speech, the District acquiesces
in its own director’s unconstitutional conduct as a PSBA Governing Board
member, thereby ratifying it and owning it as the District’s own action.

The foregoing, at a minimum, is a colorable theory of Section 1983 liability
against the PSBA Governing Board Members’ home school districts.

(Ex. U). I did not hear further from Mr. Cassidy.



                                          39
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 40 of 57



       123.    For better or worse, I am given to making cultural references, frequently in my

correspondence, sometimes in my briefs. “Crazy train” is a cultural reference to a1980 Ozzy

Osbourne song and a line from its refrain, “I’m goin’ off the rails on a crazy train.” I intended it

as a facetious, short-hand reference to the facts, as also expressed in my correspondence, that

PSBA had rejected numerous opportunities to drop the SLAPP Suit and end the dispute, either

for nothing, or for far less than Plaintiffs were demanding now that they had been forced to

institute a civil rights lawsuit to vindicate their constitutional rights, and that PSBA and the

individual defendants remained intent on continuing to SLAPP Plaintiffs, and refusing to consent

to any monetary settlement with the Plaintiffs. I intended this reference to be taken in the

context of the facts that I disclosed, as Mr. Cassidy apparently did.

       124.    Obviously, this cultural reference was misguided in that many of the people who

have seen it did not understand it as such. Were I to have been able to do it over again, and had I

understood that it would be misunderstood, I would not have made it.

       125.    Defendants have asserted that I misrepresented the amounts of fees that had been

incurred as “several hundred thousand dollars” and increasing rapidly as of May 15, 2018. This

representation was accurate. By that point in time, the fees incurred by this firm and the ACLU

in this action were around $250,000. They exceeded $300,000 by the end of May, and this did

not count the substantial amount that already had been incurred by two sets of counsel in

connection with defense of the underlying SLAPP Suit and would be part of Plaintiffs’

compensatory damages claims. Perhaps I should have been more respectful of Mr. Levin in my

phrasing, but a lot of this was due to the Defendants’ scorched-earth litigation tactics, as well as

their insistence on pressing patently non-meritorious arguments such as urging Younger




                                                  40
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 41 of 57



abstention while failing to cite two controlling appellate precedents, one from the Supreme Court

and one from the Third Circuit, that completely foreclosed any such argument.

        126.   While it had proven impossible to have principled discussions with Mr. Levin, I

did keep a channel of communications open with Mr. Brown, who did not appear to share Mr.

Levin’s personal animosity towards Mr. Campbell, and repeatedly told me and my partner Ilan

Rosenberg that he would be handling things much differently if he were in charge of the

situation.

        127.   Late in the afternoon of May 18, I had a lengthy conversation with Mr. Brown.

Among other things, we discussed the Defendants’ blanket refusal to consent to settlement –

which he confirmed remained the position of all Defendants, and why Defendants were insistent

on continuing to try to press the transparently-frivolous SLAPP Suit. Mr. Brown told me that the

main people behind the decision to start the suit, Messrs. Levin and Mains, were like Nixon and

Johnson were in Vietnam, i.e., they were already “too deep” into the situation to get out. He also

said that as long as the SLAPP Suit was silencing Mr. Campbell, it suited their goals and that

they were greatly afraid of what Mr. Campbell would say if he were freed to resume his speech

and petitioning activities. He further told me that he personally hoped that the decision-makers

on his side might see things differently after their Rule 12(b)(6) motion was denied, which he

candidly conceded was a virtual certainty in his own mind, a sentiment he repeated in several

subsequent in-person discussions that we had while he was in my offices for depositions.

                            My Communications with Mr. Kristofco

        128.   Shortly after we received the first batch of insurance policies, on April 12, 2018, I

received an email from Michael Kristofco stating that he had been retained by Defendants Voit,

Foltz and Schafer, the three defendants who no longer were serving as members of PSBA’s

Governing Board, to represent them in connection with settlement discussions. Because it
                                                41
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 42 of 57



seemed that Mr. Kristofco had not read my email exchanges with Mr. Levin regarding potential

individual settlements and Defendants’ blanket refusal to consent to any monetary settlement, I

sent him the email chain of that correspondence to review.

       129.    I first spoke with Mr. Kristofco on April 13. In that conversation, we discussed

my clients’ “ground rules” for any substantive settlement discussions, including my client’s

strong insistence on full confidentiality. I further told Mr. Kristofco that, unless his clients were

willing and able to offer material assistance in helping Plaintiffs to make their case against the

remaining Defendants, any settlement would have to involve the payment of money. I also

discussed with Mr. Kristofco the adamant “no-pay” position that had been communicated to me

by Mr. Levin on behalf of all defendants. I also discussed with him material provisions of the

PSBA E&O Policy, including the fact that as long as that was the only policy responding to the

claim, and as long as the insureds refused to consent to settle, there could be no meaningful

settlement discussions.

       130.    I followed up my discussion the same day with an email (Ex. V) that reiterated the

points I had made with him about the insurance issues. I also shared with him my assessments of

the situation, including the conflicts I perceived, and how PSBA’s litigation decisions had led to

Mr. Kristofco’s clients being sued for compensatory and punitive damages in a federal lawsuit.

       131.    I sent Mr. Kristofco Plaintiffs’ injunction motion papers and invited me to review

them and tell me if he thought our side was “full of it” or, if he didn’t, to share his assessment

with Mr. Levin. When I hadn’t heard anything further from him, I followed up with him by

email on April 26.

       132.    After hearing nothing further from Mr. Kristofco, I wrote to him again on May 1,

expecting that it would be the last correspondence with him. In that email, I shared with him my



                                                 42
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 43 of 57



interpretation of the potential import of the positions Defendants were taking regarding PSBA’s

status as a state actor, and how I thought that those positions could deepen the individual

defendants’ exposure to an award of punitive damages for which they would be directly liable

for their own misconduct, which per well-settled Pennsylvania law, Esmond v. Liscio, 224 A.2d

793 (Pa. Super. 1966), would make them uninsurable as a matter of public policy.

       133.    As the email trail shows, Mr. Kristofco then wrote soliciting a settlement demand.

Mr. Campbell and PFUR, however, were unwilling to communicate a demand without knowing

that an insurer with a right to settle was involved, given the blanket “no pay” position Mr. Levin

had communicated on March 27. After Mr. Kristofco confirmed that only the PSBA E&O

Policy’s issuer, AIG, was involved, I wrote to advise that Mr. Campbell and PFUR would not

communicate a settlement demand so long as Mr. Kristofco’s clients were maintaining the

position communicated by Mr. Levin on March 27 – that they would not consent to any payment

of a monetary settlement.

       134.    I also called Mr. Kristofco on May 3, 2018 to explain that his clients needed to

advise that they would not object to an insurance-funded settlement of the claims against them

before my clients would make a demand in light of the Mr. Levin’s prior “no pay” email, and the

consent to settlement provision of the AIG policy. I heard nothing further from Mr. Kristofco on

the subject.

       135.    After we demonstrated that the “stalker” allegations against Mr. Campbell were

false, I made a final effort to reach out to Mr. Kristofco on May 11, 2018 (Ex. W), writing: “To

the extent that the reason that your three clients are refusing to consent to any monetary

settlement whatsoever to take them out of harm’s way is because they have been convinced that

Simon Campbell is a ‘creep’ who ‘hacked a private, secure drive and stole family videos to



                                                43
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 44 of 57



intimidate Emily,’ please feel free to share the below and attached emails with them. Dave

Brown has confirmed that the attached email is the sole basis for that accusation, and, as you can

see below, this all appears to be one big misunderstanding at PSBA’s end.”

        136.   On May 14, 2018, Mr. Kristofco emailed me: “Based on your prior email, my

clients advised me that they are done with discussions.” (Ex. X). I understood this statement to

mean that Mr. Kristofco had consulted with the three former directors and that they had refused

to change their “no pay” position that Mr. Levin had communicated on March 27, and continued

to refuse to consent to any payment by AIG to resolve Plaintiffs claims against them.

                                 My Questioning of Mr. Schafer

        137.   On May 23, 2018, we conducted the deposition of defendant Darryl Schafer, who

was one of the former directors with whom we had attempted to have settlement discussions that

had failed because of their refusal to communicate a retraction of Mr. Levin’s March 27 blanket

declaration that the Defendants would refuse any settlement that involved payment of money to

Plaintiffs.

        138.   From the outset, Mr. Schafer was extremely stressed and angry, declining to

shake anyone’s hand from Plaintiffs’ side, and making clear that he was upset that he was a

defendant and that was being made to appear for a deposition. He also made it clear that he

blamed the Plaintiffs for all of this. This did not make sense for a party who had been asked to

permit an insurer to pay for a settlement of the claims against him and had refused.

        139.   Toward the end of the deposition, I decided to explore whether Mr. Schafer

understood that settlement discussions with him had not progressed because he had not agreed to

permit PSBA’s insurer to pay a monetary settlement on his behalf. This came after Mr. Schafer

testified that he had not been made aware that he was going to be named as a defendant in this

lawsuit and first learned that he had been sued when PSBA’s counsel advised him to put his
                                                44
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 45 of 57



insurance carrier on notice in response to my request (a request that was not made until April

2018). Mr. Schafer testified that he had no knowledge of Mr. Levin’s March 27, 2018 “no-pay”

position email, that he had no objection to an insurance company paying money to settle on his

behalf, and that he did not believe that he had ever seen any of my correspondence asking Mr.

Kristofco whether his clients would consent to allow insurers to pay money to settle Plaintiffs

claims against them.

       140.    Although Mr. Brown, who was defending the deposition, raised a few form and

privilege objections, he made no suggestion that the subject matter of my inquiry was out of

bounds or inappropriate. At the end of the deposition, I told Mr. Schafer, in Mr. Brown’s

presence, that if counsel for the three former directors were to communicate to us that they

would permit insurance companies to pay money to settle Plaintiffs’ claims against them,

Plaintiffs were prepared to move forward with separate settlement negotiations with a view

towards getting the former directors out of the case.

       141.    Immediately after the deposition ended and Mr. Schafer had departed, Mr.

Rosenberg and I sat down with Mr. Brown to discuss what had just happened. Mr. Brown said

that he was as shocked as we were to learn that Mr. Schafer apparently had not been asked

whether he objected to an insurer paying a monetary settlement on his behalf, especially in light

of the emails that both he and Mr. Schafer read that I had sent to Mr. Kristofco repeatedly asking

whether his clients would withdraw Mr. Levin’s previously-communicated blanket refusal to

consider any monetary settlement with Plaintiffs.

       142.    The next day, I sent further documentation of my email communications with Mr.

Kristofco to Mr. Brown (Ex. Y), further elaborating on my consternation and concerns over how,

per Mr. Schafer’s own testimony, he was not kept apprised of material issues that led to



                                                45
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 46 of 57



settlement discussions never getting off the ground, discussions that might have spared him

having to sit through what was for him a highly-stressful and upsetting deposition. I wrote to

him lawyer-to-lawyer, and had no intention of further disseminating this email to anyone “unless

it ever becomes necessary for me to demonstrate that you in fact were provided with this

information and with my interpretation of recent events and their impact on the matters as

discussed above.”

       143.    Given that Defendants now have falsely claimed that Mr. Levin’s firm was

unaware of my communications with Mr. Kristofco prior to late July, I feel that it is necessary to

submit this email and its attachments to demonstrate that Defendants’ counsel in fact was

affirmatively made aware of the material substance of my communications with Mr. Kristofco by

May 24.

       144.    On May 25, I wrote to Mr. Freund in his capacity as Northwestern Lehigh School

District, Mr. Schafer’s former school district (he had left his director position there in December

2017) (Ex. Z). I wrote that Mr. Schafer had testified that the district’s assistant superintendent

had read and retained all of Mr. Campbell’s communications to school officials calling for

PSBA’s members to repudiate PSBA’s SLAPP Suit, which we viewed as providing evidence

supporting our contemplated ratification claims against the home school districts. I further asked

that Mr. Freund confirm that the litigation hold demanded by Mr. Campbell’s state court defense

counsel in October 2017 had been implemented.

       145.    On May 29, I had a further email exchange with Mr. Freund in which he asserted

that I had no basis for asserting a claim against Northwestern Lehigh School District. In

response, I sent him the email chain that I had sent to Mr. Cassidy outlining our ratification

theory and some of the legal support for it. I invited him to review it and to do his own research



                                                 46
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 47 of 57



and then have a conversation with me. When he wrote back that he didn’t like my tone, I invited

him to have one of his partners talk with one of my partners to avoid having personality conflicts

get in the way. Neither Mr. Freund nor anyone else from his firm ever wrote back to me to assert

that Plaintiffs’ ratification theory as articulated in my email to Mr. Cassidy was frivolous or

otherwise to challenge its viability, nor did anyone contact either of my partners on the case to

have such a conversation.

       146.    Other than Messrs. Cassidy and Freund, none of the other thirteen solicitors

contacted me to discuss or challenge the legal viability of Plaintiffs’ ratification theory of civil

rights liability against the home school districts of the PSBA Governing Board members who

had authorized and/or were permitting the continued prosecution of the SLAPP Suit against Mr.

Campbell and PFUR.

       147.    I also had cause to discuss the merits of the theory several times with Mr. Brown,

first in the context of my client’s stated intention to add the new 2018 PSBA Governing Board

Directors as defendants due to their participation in the ongoing chilling of Plaintiffs First

Amendment rights. While Mr. Brown told me he didn’t think that the theory was viable, he was

unable to provide me with anything other than his from-the-hip reaction.

       148.    I also discussed the basis of a ratification claim against the school districts with

Mr. Brown in the context of my communications with the school district solicitors. While Mr.

Brown again said he did not think that such a theory was viable, he admitted that he had not done

any research. Moreover, when I asked him if that was the advice he would give his own school

district clients if they received similar correspondence he said that in that situation he would take

a much more cautious approach in giving advice to such a district.




                                                  47
         Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 48 of 57



        149.   I asked Mr. Brown hypothetically whether a home district might face a

ratification claim if it stood by while one of its directors, serving as a PSBA governing board

director, voted with the rest of the PSBA Governing Board to declare that the PSBA would

henceforth be solely a whites-only organization, and that delegates would be required to wear

white sheets and burn crosses at the PSBA annual meeting in Hershey. Mr. Brown thought that

in those circumstances, perhaps such a claim could be viable. When I asked Mr. Brown what the

analytical difference was between the situation where the home school district stood by and

refused to repudiate the continuing violation of a person’s First Amendment rights and the

situation where the home school district instead refused to repudiate the ongoing violation of a

person’s Fourteenth Amendment equal protection rights, Mr. Brown was unable to articulate any

principled legal distinction.

        150.   During the depositions in late May 2018, I, along with Ilan Rosenberg, had

several informal, previously off-the-record discussions with Mr. Brown about many topics,

including my communications with the school district solicitors. Mr. Brown never suggested

that my communications with the school district solicitors were inappropriate, much less

unethical. To the contrary, he stated that he understood why, given Defendants’ emphatic no-

pay position on settlement, I would start putting pressure on the home school districts, and said

that if he were in my position he might do exactly the same thing. Moreover, Mr. Brown

intimated to us that our demands that the home school districts take action repudiate the SLAPP

Suit were in fact causing the school districts to put pressure on PSBA to resolve its disputes with

Plaintiffs.

        151.   The first time I became aware that anyone viewed my communications to be

ethically improper was when Defendants filed this motion on July 20.



                                                48
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 49 of 57



       152.    Prior to the beginning of Ms. Swope’s deposition, I again asked Mr. Brown, as I

had done in the past, if Defendants were prepared to stipulate that the filing of the SLAPP Suit

was sufficient to chill a person of reasonable firmness from exercising his First Amendment

rights so that I could dispense with the need to inquire further into the Bochetto & Lentz issues.

Mr. Brown refused. I believe that I also asked, and he also refused the same proposal prior to the

start of Mr. Faccinetto’s deposition.

       153.    On May 29, 2018, following Ms. Swope’s deposition, I wrote to Mr. Fanelli,

forwarding again my May 13, 2018 solicitor email, and reiterating that Plaintiffs in fact were

asserting monetary claims against Lewisburg Area School District. My intention was to ensure

that notices were being provided to Lewisburg’s insurance carriers, which had a right to settle

claims without their insured’s consent.

       154.    On May 29, the day before Mr. Faccinetto’s deposition, staff counsel from his

personal insurance carrier, Susan J. Wiener, entered her appearance as co-counsel for Mr.

Faccinetto at 3:32 p.m. (ECF No. 21).

       155.    This led to a chain of email correspondence as to how we were going to

accommodate her attendance that day since only the smallest of my office’s conference rooms

was available for that deposition. In that correspondence, Ms. Wiener wrote: “My office only

received the assignment today and I was not even aware that other depositions have already

taken place.” This was the basis of my assertion in my May 31 email to Mr. Spry that Mr.

Faccinetto’s insurance counsel at his deposition had been “literally clueless” which was not

meant as any sort of a dig at Ms. Wiener’s professionalism or competence, but as an accurate

assessment of the fact that she had been retained the day before and knew nothing about the




                                                49
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 50 of 57



dispute, all of which was placed in context in my email to Mr. Spry. Nevertheless, I recognize in

hindsight that I should have used more temperate language in making my point.

        156.    On May 31, I wrote to Mr. Spry, who I had learned was Bethlehem Area School

District’s solicitor, not his partner Mr. Freund as I originally had believed. Again, the purpose of

my letter was to ensure that notice was being provided to the district’s insurer who had the right

to settle claims without the consent of its insureds. In addition, I wanted to advise that Plaintiffs

viewed Mr. Faccinetto’s testimony as providing strong evidence for Plaintiffs’ contemplated

ratification claims against the district, and to reiterate Plaintiffs’ demand that the district act

immediately to repudiate PSBA’s SLAPP Suit.

        157.    Because Defendants had made an issue of Bochetto & Lentz’s reputation, and

refused to concede that the SLAPP Suit alone was sufficient to chill a person of ordinary

firmness, I questioned witnesses about that reputation and whether that was why PSBA selected

Bochetto & Lentz rather than using their usual litigation counsel.

        158.    My partner, Ilan Rosenberg, also questioned Mr. Mains as PSBA’s Rule 30(b)(6)

designee regarding PSBA’s retention of Bochetto & Lentz and knowledge of their reputation.

        159.    While there were objections to form, and invocation of privilege, at no point was

any suggestion made by Defendants’ counsel that questioning on the subject matter of the

reasons for the retention of Bochetto & Lentz to file the SLAPP Suit against Plaintiffs, or their

public reputation, was improper or out of bounds.

        160.    I regret repeating Judge Dubois’s remarks concerning the Bochetto & Lentz

Christmas card, which was made in the course of his remarks to counsel at the Rule 16

conference on April 13 about that firm’s reputation for being “pugnacious. On reflection, it was

an ill-considered question that I wish that I had not asked. But it was never my intention, as



                                                   50
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 51 of 57



Defendants assert, to imply that the Court was biased in Plaintiffs’ favor. My point was that

Bochetto & Lentz affirmatively and broadly cultivates their ruthless reputation, including

through broadly disseminating their famously aggressive holiday cards, even to the judiciary.

        161.    When Judge DuBois shared his observations and anecdote about receiving

Bochetto & Lentz’s holiday card, although the Rule 16 conference was not recorded, he never

told counsel that his remarks were “off the record” or otherwise not to be repeated or shared.

Further, it was my impression that the card had been mailed by the law firm as part of their

mailing list distribution.

        162.    On May 30, we conducted the deposition of Defendant Otto Voit. Because of Mr.

Schafer’s testimony, I was concerned that Mr. Voit similarly may not have been informed by Mr.

Kristofco that the reason that settlement discussions with the three former directors had gone

nowhere was because an unequivocal “no-pay” position had been communicated to Plaintiffs

that had effectively been reiterated by Mr. Kristofco on their behalves. I see in the transcript that

I did suggest that Mr. Voit consider getting his own, unconflicted independent counsel. I admit

that it was inappropriate for me to have said that directly to Mr. Brown’s and Mr. Levin’s client,

even with counsel present, and I apologize for making that remark.

        163.    On May 30, following Mr. Voit’s deposition, I wrote to Mr. Boland (Ex. AA) as I

had to Mr. Freund, again forwarding my May 13, 2018 solicitor email, and reiterating that

Plaintiffs in fact were asserting monetary claims against Muhlenberg School District. My

intention was to ensure that notices were being provided to Muhlenberg’s insurance carriers,

which had a right to settle claims without their insured’s consent.

        164.    On May 31, 2018, following Mr. Levin’s deposition of Mr. Campbell, which I

viewed as exceedingly abusive of my client, I wrote to Mr. Brown (Ex. BB). At the end of the



                                                 51
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 52 of 57



deposition, as Mr. Levin left the room, he said something about filing a “motion”, which I took

to be a discovery motion. I wrote:

       In any event, Mike left the deposition (with 3 hours left on the 7-hour clock)
       grumbling something about filing a discovery motion. Please remind Mike that
       Judge DuBois’s practice (which he reinforced at the Rule 16 conference) is to
       address discovery disputes through a teleconference, or in person conference, with
       formal motion practice only as a last resort. So, if Mike still wants to proceed
       tomorrow after he has calmed down a bit, let’s please discuss the other discovery
       issues that Plaintiffs would want to place before the Court at the same time, such
       as the still-unfixed, defective privilege log, and our right to production of those
       documents listed on the privilege log that Mr. Faccinetto identified yesterday as
       communications that he affirmatively had reviewed over the weekend for the
       purpose of refreshing his recollection for his deposition testimony, and confirmed
       that his review of such documentation had in fact refreshed his recollection (i.e.,
       providing the full foundational evidentiary basis for seeking their production
       under FRE 612(a)(2)). While we could agree to let this sleeping dog lie until July
       (when we would need that information for trial), if Mike wants to attempt to start
       a diversionary faux discovery fight, we have real ones we are ready to tee up right
       now.

       165.    Mr. Brown never responded, and never informed me that Mr. Levin instead had

started shopping for ethics experts for a motion against me for communications that they were

well aware of, and had never told me that the viewed as unethical or impermissible.

       166.    Mr. Levin now asserts that his March 27 statement that “my clients have no

interest in paying your clients anything” referred only to Mr. Schafer and Ms. Foltz, and was not

made on behalf of all defendants. (Reply Brief, ECF No. 59 at 13). I view this as a recent

fabrication that simply cannot be squared with the extensive history of my correspondence and

discussions with defense counsel. Other than exposing that this was not Mr. Schafer’s position

though his deposition testimony (and that he had never been asked either to take this position or

to tell us that he had not taken this position), both Mr. Levin and Mr. Brown were clear that this

was the position of the defendants. Indeed, I wrote to Mr. Levin on May 16, 2017 (Ex. CC) to

emphasize that, until Defendants changed their blanket refusal-to-consent to any monetary

settlement, there could be no meaningful settlement discussions – a position that I continued to
                                                52
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 53 of 57



confirm in email correspondence into June. Moreover, Mr. Brown, at our meetings and

discussions that occurred around the depositions in the last two weeks in May, repeatedly

confirmed that his clients, all of them, refused to discuss any monetary settlement, and thought

that maybe a denial of the Defendants motion to dismiss (which he again candidly admitted he,

personally, fully expected) might cause them to change their views.

       167.    On June 3, 2018, after the close of Phase I discovery, I wrote to Messrs. Levin,

Brown, Kristofco, AIG’s Myra Cataldo concerning the parties’ obligation to report to the court

about settlement prospects. In particular, I wrote to see if there had been any change in the

global “no-pay” position that the Defendants had maintained since March 27:

       Our operating understanding is that Defendants’ settlement position remains
       where it was on March 27, when Mike Levin wrote to me: “Let me be clear—my
       clients have no interest in paying your clients anything. Please don’t waste our
       time asking.” If any individual defendant might have changed his or her mind
       about wanting to continue as a defendant in this case, that individual’s
       independent counsel should reach out to me forthwith for confidential settlement
       discussions. Likewise, if PSBA has had a change of heart, please let me know.

       If all 11 defendants remain firm in their positions that none will consent to the
       payment of money to my clients, even from an insurance company, please let me
       know by COB Wednesday, June 6. We will then prepare a draft report to Judge
       Dubois for Mike Levin’s and Dave Brown’s consideration reporting that the
       parties are not even in the same national park, let alone the same ballpark,
       regarding settlement. No point in keeping the Court in suspense if it is clear that
       it will take judicial declarations that the state court action is a SLAPP Suit and
       that PSBA is a pervasively-entwined state actor for constitutional purposes,
       coupled with the entry of a final injunction enjoining that SLAPP Suit, before
       there will be any meaningful discussion of resolving the monetary aspects of this
       lawsuit.

       168.    On June 6, having received no response, I wrote again to confirm Plaintiffs’

“understanding that Defendants remain wedded to a settlement position that includes refusing to

permit its insurers to pay money to my clients, as well as to conditioning the dismissal of the

SLAPP Suit upon imposing limitations upon my clients’ speech.”



                                                53
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 54 of 57



       169.    On June 8, in response an email from Mr. Brown suggesting that Defendants

would be interested in a settlement conference, I wrote to offer to settle with individual

defendants who would consent to insurance-funded settlements, as well as other potential

defendants, including school districts.

       170.    On June 5, I sent an excerpt of Mr. Schafer’s deposition to Mr. Kristofco and

expressed to him my consternation concerning the obvious disconnect between his testimony that

had no objection to an insurance company paying money to settle Plaintiffs’ claims against him

and Mr. Kristofco’s communications with me declining to advise that Mr. Schafer did not wish

to stick by Mr. Levin’s March 27 “no-pay” position. I had no intention of writing to him again

or of pursuing the matter any further, but I wanted him to know, in case Mr. Brown had not told

him already, that he his actions had caused real detriment to Mr. Schafer.

       171.    On June 12, I sent Mr. Spry an excerpt of the deposition transcript for Mr.

Faccinetto that I had just received, noted that Bethlehem Area School District had done nothing

to repudiate the SLAPP Suit, and repeated Plaintiffs’ stated intention to seek to add the district as

a defendant in the damages phase on a ratification theory. Mr. Spry responded that he had

received it. I followed up with an email stating that I had not meant to send it as a settlement

communication, but rather with the purpose of building an evidentiary trail documenting

“Bethlehem Area School District’s continued conscious ratification of PSBA’s ongoing

violations of my clients’ constitutional rights under color of state law.”

       172.    None of my communications with district solicitors was intended to intimidate

anyone from providing evidence relevant to this dispute, and no one ever asserted that anyone

perceived that this was the case. Again, had anyone asserted that I was attempting to intimidate

witnesses, or that my correspondence was being perceived as any such attempt, I would have



                                                 54
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 55 of 57



immediately ceased all communications with the district solicitors, at least until I had obtained

appropriate guidance.

       173.    The fact of the matter is that neither side served deposition or document

subpoenas on any non-party, and while, out of an abundance of caution, Plaintiffs generally

listed representatives of PSBA member organizations as possibly having discoverable

information that Plaintiffs might use to support their claims, there was no particular person nor

any particular documents that Plaintiffs had in mind in making that generalized disclosure. As

for the Defendants, their initial disclosures listed only Mr. Campbell, the individual defendants,

and PSBA CEO Mains, and in-house attorneys Knade and Leader. Until Defendants filed their

summary judgment papers, I had no idea that Defendants would be submitting declarations from

other witnesses, nor who those witnesses might be. I had neither knowledge of any non-party

witnesses, nor any motive to interfere with anyone’s provision of evidence in these proceedings.

       174.    The assertion that nothing short of the imposition of sanctions would have

stopped me from engaging in the allegedly improper conduct is simply incorrect – and

completely speculative, as no one ever communicated to me that they took issue with

permissibility of those communications prior to the filing of PSBA’s motion. As for the

correspondence with school district solicitors, other than Mr. Levin telling Ms. Roper that he

thought that the tone of my first email was unhelpful to settlement prospects, no one suggested to

me that they somehow improper attempts to communicate with represented parties, were an

effort to intimidate witnesses or were otherwise unethical. To the contrary, Mr. Brown said to

me that if he were in my shoes, he might have done the same thing. And when Mr. Levin said

something about filing a motion, I promptly wrote to Mr. Brown and asked him what the grounds

for such a motion might be. But I received no response.



                                                55
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 56 of 57



       175.     Further, while there are a couple of things that I said or asked at depositions,

several of which were fairly contentious, that I wish that I had not said, there was no suggestion

that anything rose to the level of sanctionable conduct, there were no follow-up emails or

discussions, no motions were filed, and Mr. Brown repeatedly advised the Court during

telephonic pretrial conferences that were no further motions or other matters outstanding or

contemplated.

       176.     By the same token, Plaintiffs could have filed a motion over the highly abusive

deposition that Mr. Levin took of Mr. Campbell. Indeed, I wrote to Mr. Brown about it, when

asking what “motion” Mr. Levin had said he would file as he exited the deposition room. But I

chalked it all up to the rough-and-tumble of a highly contentious litigation, and in the absence of

a motion from Defendants, resolved to let it be and move forward with the merits.

       177.     I sent one final email to the solicitors of the home districts of the 9 remaining

2018 PSBA Governing Board directors attaching a copy of the Court’s decision in order to

apprise them of the fact that Defendants’ Motion to dismiss had been denied in all respects, and

to reiterate Plaintiffs position that by failing to take action to repudiate the SLAPP Suit, the home

districts were continuing to ratify the ongoing violation of Plaintiffs’ civil rights. This email,

which was not labeled as a settlement communication was also intended, in part, to add to the

evidentiary record of the home districts’ continued inaction in the face of their knowledge that

their directors who served on PSBA’s Governing Board by virtue of the home districts’

membership in PSBA were continuing to participate in the violation of Plaintiffs’ First

Amendment rights. Finally, Plaintiffs hoped, but by this point had low expectations, that seeing

the Court’s seriatim rejection of almost all of Defendants’ arguments, especially on the “state




                                                  56
        Case 2:18-cv-00892-JD Document 85-1 Filed 10/29/18 Page 57 of 57



action” issues, might actually move one or more of the districts to take action to repudiate the

SLAPP Suit.

I declare under penalty of perjury that the foregoing is true and correct.




Executed on: October 29, 2018
                                                      Jacob C. Cohn




                                                 57
